IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-0573-12


JOSEPH DELAFUENTE, Appellant


v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS

WALLER COUNTY



Per curiam.

O P I N I O N


	Appellant was convicted of possession of marijuana and sentenced to 3 days
confinement.  On appeal, Appellant claimed that the trial court erred in denying his motion
to suppress because there was no reasonable suspicion to stop the vehicle in which he was
traveling.  The Court of Appeals reversed, holding that there were no specific, articulable
facts in the record that would support reasonable suspicion for the traffic stop.  The court of
appeals noted that the existence of reasonable suspicion during a traffic stop is a mixed
question of law and fact.  The only evidence admitted during the suppression hearing was the
arresting officer's offense report.  Because no witnesses testified, the court of appeals
reviewed de novo the question of whether reasonable suspicion existed.  Delafuente v. State,
___ S.W.3d ___, No. 14-11-00500-CR (Tex. App.-Houston [14th Dist.], April 3, 2012).  The
State Prosecuting Attorney petitioned this Court for discretionary review 
	When the Court of Appeals issued its opinion in this case, it did so without the benefit
of this Court's opinion in State v. Mendoza, ___ S.W.3d ___; No. PD-1000-11 (Tex. Crim.
App. May 9, 2012).  Therefore, we vacate the judgment of the Court of Appeals and remand
for that court to consider the effect of Mendoza, if any, on its reasoning and analysis in this
case.


En banc
Delivered: June 20, 2012
Publish